NO. 07-10-00152-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

SEPTEMBER
17, 2010
 

 
KANAYO EUGENE UBESIE, JR., APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE COUNTY COURT OF NAVARRO
COUNTY;
 
NO. 61,354; HONORABLE JOHN JACKSON, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
ORDER
 
Appellant, Kanyao
Eugene Ubesie, Jr., appeals his conviction by jury of
the offense of driving while intoxicated, and sentence of 180 days confinement
in the Navarro County Jail and $1,000 fine. 
The sentence of incarceration was suspended and appellant was placed on
community supervision for a period of two years.  On August 26, 2010, this Court received a
Motion to Withdraw from appellant’s retained counsel that complies with the
requirements of Texas Rule of Appellate Procedure 6.5.  Having received no objection to this motion,
the Motion to Withdraw is hereby granted.
                                                                                                Per
Curiam
            




Do
not publish.